24 So. 3d 1204 (2009)
NIVCAB, INC., a Florida corporation, Appellant,
v.
ACCORD INSURANCE NETWORK OF AMERICA, INC., a Florida corporation and Thomas J. Kane III, an individual, Appellees.
No. 4D09-1854.
District Court of Appeal of Florida, Fourth District.
December 23, 2009.
April I. Halle of The Halle Law Firm P.A., Fort Lauderdale, for appellant.
Jeffrey S. Grubman of Jeffrey S. Grubman, P.A., Boca Raton, for appellees.
PER CURIAM.
NIVCAB, Inc. appeals a circuit court order vacating an entry of default judgment against Thomas Kane. We affirm.
In North Shore Hospital, Inc. v. Barber, 143 So. 2d 849, 852 (Fla.1962), the Florida Supreme Court explained that a "showing of gross abuse of a trial court's discretion is necessary on appeal to justify reversal of the lower court's ruling on a motion to vacate." In attempting to define the heightened requirement of "gross abuse," we have determined that appellate judges "should be as deferential to a trial judge's decision vacating a default as [we] can possibly be, upsetting it very rarely and *1205 only with undeniable provocation." Bethesda Mem'l Hosp., Inc. v. Laska, 977 So. 2d 804, 806 (Fla. 4th DCA 2008).
We do not find the trial court's decision in this case so contrary to reason that we are "undeniably provoked" to act. We affirm and find the trial court's order to set aside the default judgment was a sound exercise of its discretion consistent with North Shore Hospital and Laska.
Affirmed.
WARNER, FARMER and LEVINE, JJ., concur.